Case 8:20-cv-01497-WFJ-JSS Document 7-10 Filed 07/20/20 Page 1 of 3 PagelD 210

EXHIBIT
oo y”’
= vase 8:20-cv-01497-WFJ-JSS PACKER deh FEG9 7120/20 Page 2 of 3 PagelD 211

 

 

 

 

 

 

 

 

 
  

otection OMB Comrol No.: 3245-
Application Form Expiration Date: 06/30/2021
Non-Profit] Vet OrgO Tribal Ind. Cont, Dl Self Employed O
Business Legal Name DBA or Tradename if applicable
sai, se.
WUebleskh S7etd Cp 222 Co WHEE
Business Primary Address Business TIN (EIN.SSN) Business Phone
(3418 0. Nebtisid 4E G3-219 78 Ee Ce Bbe 8322
_» Primary Contact Email Address
TAuth Feonsbd S3GI2 Liceheeh Kia ren diucrw@ aan

 

 

   

 

 

 

 

 

 

 

Average Monthly Payroll: | $ 22 942..0b| %2.5 equals Loan Amount: | $ 5g gz ss. i f Number of Jobs: Bg
¥ * ie .

 

Purpose of the loan
{select more than one): | [HPayrott_ GARent / Mortgage Interest Avtitities CJother (explain):

 

 

 

 

Applicant Ownership

List all owners of Applicant with greater than 20% ownership stakes. Attach a separate sheet if necessary.

 

  
  

ership % — | TIN (ETN,SSN).
ice

Address

(2817 Laas 3e OE | AnGh

“OwnerName to fate.

Fer enn a Pn

 

 

 

 

 

    

 

 

 

 

lf questions (1) or (2) below are answered “Yes.” the loan will not he approved.

 

 

 

| Question | ¥es | No |
1. Is the Business or any owner presently suspended, debarred, proposed for debarment, declared ineligible, voluntarily excluded
from participation in this transaction by any Federal department or agency, or presently involved in any bankruptcy? 4

 

 

2. Has the Business, any of its owners, or any business owned or controlled by any of them, ever obtained a direct or guaranteed
loan from SBA or any other Federal agency that is currently delinquent or has defaulted in the last 7 years and caused a loss to rd
the government?

 

 

Is the Business or any owner an owner of any other business or have common management with any other business? If yes, "
attach a listing ofall Affiliates and describe the relationship as addendum A. vam

fee

 

 

 

 

 

 

4. Has the Business received an SBA Economic Injury Disaster Loan between January 31, 2020 and April 3. 2020? If yes, im
provide details on a separate sheet identified as addendum B.

 

Applicants who are individuals and all 20% or greater owners of the business must answer the following questions. if
questions (3) or (6) are answered ‘‘Yes”’ or question (7) is answered “No”. the loan will not be approved.

 

 

 

 

 

 

 

 

 

 

l Question Yes] No |
5. Are you presently subject to an indictment, criminal information, arraignment, or other means by a
which formal criminal charges are brought in any jurisdiction, or presently incarcerated, on probation
or parole?
Initial here to confirm your response to question 5
6. Within the last 7 years, for any felony or misdemeanor for a crime against a minor. have you: |) been
convicted: 2) pleaded guilty: 3) pleaded nolo contendere: 4) been placed on pretrial diversion: or 5) been *

 

 

 

 

 

 

placed on any forrn of parole or probation (including probation before judgment)?
Initial here to confirm your response to question 6 +

7. fe lama USS. Citizen OR. (J Ihave Lawful Permanent Resident status [] No

Initial here to confirm your response to question 7 +

COVA Tae DAD (ADIAAY

 
 
 

 

shifpase 8:20-cv-01497-WFJ-JSS Document fetPon Bed. 97/20/20 Page 3 of 3 Pagel 212
oe Application Form Expiration Date: 06/30/2020

 

By Signing Below, You Make the Following Representations, Authorizations, and Certifications
REPRESENTATIONS AND AUTHORIZATIONS

{ represent that:
® | have read the Statements Required by Law and Executive Order included in this form, and ] understand them.
| will comply, whenever applicable, with the civil rights and other limitations in this form.
All SBA loan proceeds will be used only for business related purposes as specified in the loan application.
To the extent feasible, I will purchase only American-made equipment and products.
The Applicant is not engaged in any activity that is illegal under federal, state or local Jaw.

oe @ 8 @

For Applicants who are individuals and all Associates: | authorize the SBA to request criminal record information about me from criminal justice
agencies for the purpose of determining my eligibility for programs authorized by the Small Business Act, as amended.

CERTIFICATIONS
, h Business and each 20% or greater owner must certify in good faith to all of the below by initialing next to each one:

Current economic uncertainty makes this loan request necessary to support the ongoing operations of the Applicant.

(2) ob The funds will be used to retain workers and maintain payroll or make mortgage payments, lease payments, and utility payments; |
understand that if the funds are used for unauthorized purposes, the federal government may pursue criminal fraud charges.

(2b Documentation verifying the number of full-time equivalent employees on payroll as well as the dollar amounts of payroll costs, covered
mortgage interest payments, covered rent payments, and covered utilities for the eight week period following this loan will be provided
to the lender.

 

Loan forgiveness will be provided for the sum of documented payroll costs, covered mortgage interest payments, covered rent payments,
and covered utilities. Due to likely high subscription, it is anticipated that not more than twenty-five percent (25%) of the forgiven
amount may be for non-payroll costs.

(2) is During the period beginning on February 15, 2020 and ending on December 31. 2020, the Applicant has not and will not receive another

loan under this program.
Bsr ] further certify that the information provided in this application and the information that I have provided in all supporting
documents and forms is true and accurate. | realize that knowingly making a false statement to obtain a guaranteed loan from SBA is
punishable under 18 USC 100] and 3571 by imprisonment of not more than five years and/or a fine of up to $250,000; under 15 USC
645 by imprisonment of not more than two years and/or a fine of not more than $5,000; and, if submitted to a Federally insured
institution, under 18 USC 1014 by imprisonment of not more than thirty years and/or a fine of not more than $1.000,000.

 

I acknowledge that the lender will calculate the eligible loan amount using tax documents | have submitted. | affirm that these
tax documents are identical to those 1 submitted to the IRS. 1 also understand. acknowledge and agree that the Lender can share
the tax information with SBA’s authorized representatives, including authorized representatives of the SBA Office of Inspector
General, for the purpose of compliance with SBA Loan Program Requirements and all SBA reviews.

by eZ- 2020

Si “ee of Authorized Representative of Business Date

D. Miz

 

 

 

 

 

 

 

 

Print Name
Signature of Owner of Applicant Business Date
Print Name Title

DY A Tian WAM FAD INAY

 
